UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4633



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MAX K. BRADY, a/k/a Boots,

                                            Defendant - Appellant.


                             No. 04-4634



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BROCK W. WILSON,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-04-22)


Submitted:   June 30, 2005                 Decided:   July 27, 2005


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John R. Angotti, ANGOTTI & STRAFACE, L.C., Morgantown, West
Virginia; Raymond H. Yackel, Jr., Morgantown, West Virginia, for
Appellants. Thomas E. Johnston, United States Attorney, John C.
Parr, Assistant United States Attorney, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Max K. Brady and Brock W. Wilson appeal their convictions

and sentences after pleading guilty to conspiracy to distribute

Oxycodone in violation of 21 U.S.C. §§ 841(b)(1)(C), 846 (2000).

In light of the valid appellate waiver provisions in their plea

agreements, we dismiss the appeals.

           Brady and Wilson made a knowing and voluntary decision to

forego their right to appeal in their plea agreements, see United

States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995), and

the district court properly reviewed the waiver provisions with

them at their plea hearing.          See United States v. Wessells, 936

F.2d 165, 167-68 (4th Cir. 1991); United States v. Wiggins, 905

F.2d 51, 53-54 (4th Cir. 1990). Under these circumstances, we find

Brady and Wilson have waived their right to appeal their sentences.

           The Supreme Court’s decision in United States v. Booker,

125 S. Ct. 738 (2005), does not alter our decision.              See United

States v. Blick, 408 F.3d 162, 169-70 (4th Cir. 2005) (holding that

Booker   does   not   render    an   otherwise     valid   appellate   waiver

unknowing or involuntary).

           Accordingly, we dismiss the appeals.            We dispense with

oral   argument   because      the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  DISMISSED


                                     - 3 -